DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claim 1 is objected to because of the following informalities: “wherein said output sensors send signals to a client devise and said client devise”.  It appears that “devise” should be --device--  Appropriate correction is required.

Claim 4 is objected to because of the following informalities: “The chair of claim 2, wherein said electroencephalography (EEG) sensor”.  There is no antecedent basis for “said electroencephalography (EEG) sensor”.  Appropriate correction is required.

Claims 6 and 15 are objected to because of the following informalities: there is no punctuation at the end of the sentence.  Appropriate correction is required.

Claims 16-23 are objected to because of the following informalities: claims 16-23 each recite “input physical generators”, while claims 1 and 15 recite “physical input generators”.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Horseman (US 2019/0090816 A1) in view of Le (US 2021/0059895 A1).

Instant Claim 1:  A chair, comprising: a chair base; a chair seat; a chair back;  (“For example, the workstation 102 (fig 4) may include a workstation surface 402 (e.g., a desk), floor 403, a chair 404, and the employee computer 130.” (Horseman, paragraph 106)  The workstation 102 of Horseman corresponds to the chair of the claim.
In addition, referring to fig 10E of Horseman, chair 404 contains a base, a seat, and a back.)

output sensors;  (“Provided are embodiments of systems, computer medium and computer-implemented methods for sensing health characteristics of a user using a chair pad including a set of health sensors integrated therewith and including temperature sensors, body position sensors, and body fat sensors.” (Horseman, abstract)  The sensors of Horseman correspond to the output sensors of the claim.)

physical input generators;  (“In some embodiments, the employee computer 130 (fig 4) may include various peripherals, such as a computer mouse (“mouse”) 408, a computer keyboard 410, a computer display (e.g., computer monitor) 412, an audio headset 414 (e.g., a Bluetooth headset including a speaker and/or a microphone), or the like.” (Horseman, paragraph 106)  The peripherals of the employee computer 130 of Horseman correspond to the physical input generators of the claim.)

wherein said output sensors send signals to a client devise and said client devise processes said signals and sends a control signal to said physical input generators that is related to said output sensor signals.  (“For example, where a temperature sensor 202 (fig 5) is positioned to acquire the employee's body temperature at a given location (e.g., at their, hand, back, or the like), the employee computer 130 may receive, from the temperature sensor 202, temperature data 200a indicative of the temperature (e.g., 37° C. (98.6° F.) at the given location.” (Horseman, paragraph 96)
“The I/O device interface connecting the computer server to the communications network and the non-transitory computer readable storage medium having a set of computer readable instructions stored thereon that are executable by the processor to cause the computer server to perform the steps of collecting, via the communications network, the health sensor data output by the set of health sensors of the chair pad, and determining an updated health profile for the employee using the health sensor data collected. The computer readable instructions executable by the processor to cause the computer server to perform the steps updating the health information stored in the database to reflect the updated health profile for the employee, and serving, for display to the employee via the computer workstation, the updated health profile for the employee.” (Horseman, paragraph 6)  The processor of Horseman corresponds to the client devise of the claim.)

Horseman does not teach the following limitation of this claim:

chair arms;

In a similar field of endeavor, however, Le does disclose chair arms for a chair equipped with sensors.

chair arms;  (“Device 157 is coupled to an outer surface of chair 101, such as on arm rest 110 (see FIG. 1).” (Le, paragraph 79)  The arm rests 110 of Le correspond to the chair arms of the claim.  Similar to Le, it would be obvious for the chair 404 of Horseman to contain arm rests.)

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the high technology chair as taught by Horseman; with the high technology chair as taught by Le, wherein the chair contains arm rests.  Such a combination involves incorporating a known feature (arm rests) into a known product in order to yield the predictable results of providing additional space for health sensors.
In addition, the chair of Horseman is used in a workstation environment and office chairs typically do contain arm rests.)


Instant Claim 2: The chair of claim 1, further comprising a headset.  (“FIG. 10A is a perspective view of a neuro-headset for use in monitoring an employee's health in accordance with one or more embodiments of the present invention.” (Horseman, paragraph 44))


Instant Claim 3: The chair of claim 2, wherein said headset is a virtual reality headset.  (Although Horseman does not teach that the headset 480 is a virtual reality headset, by official notice virtual reality headsets (head mounted display or HMD) are quite common and would be obvious to include with the headset 480 of Horseman, thus providing that much more functionality and health-related images.)


Instant Claim 4: The chair of claim 2, wherein said electroencephalography (EEG) sensor is in said headset and not in said chair.  (“The EEG report 2682 (fig 26H) may include a real time data stream and/or log of the neuro signals received from the neural sensors 218 (fig 4).” (Horseman, paragraph 354))


Instant Claim 5: The chair of claim 1, wherein said signals are radio.  (“A wired or wireless connection may be provided between the seat-pad 610 (fig 6A) and the back-pad 612 to facilitate communication of control signals, the health data 200 (fig 2) sensed by the sensors 120, and/or the like between the various sensors 120 and/or a chair pad controller 650.” (Horseman, paragraph 114)  The wireless communication of control signals in Horseman implies that radio signals are used.)


Instant Claim 6: The chair of claim 1, wherein at least one of said output sensors is an electroencephalography (EEG) sensor  (“The EEG report 2682 (fig 26H) may include a real time data stream and/or log of the neuro signals received from the neural sensors 218 (fig 4).” (Horseman, paragraph 354))


Instant Claim 7: The chair of claim 1, wherein said output sensors further comprises a heart rate sensor.  (“In some embodiments, various monitoring devices (e.g., health sensors) are placed in the employee's work environment to collect health data that can be used to assess various biometric and biomechanical characteristics (e.g., characteristics, conditions and risks) of the employee, such as the employee's body weight, body temperature, body fat percentage, heart rate,” (Horseman, paragraph 75))


Instant Claim 8: The chair of claim 1, wherein said output sensors further comprises a heart rate variability sensor.  (The heart rate sensor taught by Horseman also measures the variability of the user’s heart rate.)


Instant Claim 9: The chair of claim 1, wherein said output sensors further comprises a pulse oximeter sensor.  (“In some embodiments, a blood condition sensor 204 (fig 2) includes pulse oximeters,” (Horsemna, paragraph 97))


Instant Claim 10: The chair of claim 1, wherein said output sensors further comprises a breath rate sensor.  (“In some embodiments, respiration sensor 216 (fig 2) includes a device for sensing the employee's respiration rate (e.g., number of breaths taken within a set amount of time, typically sixty seconds.” (Horseman, paragraph 103”))


Instant Claim 11: The chair of claim 1, wherein said output sensors further comprises a blood pressure sensor.  (“FIG. 8E is a block diagram that illustrates an exemplary mouse system including a blood pressure cuff physically connected to the mouse in accordance with one or more embodiments of the present invention.” (Horseman, paragraph 38))


Instant Claim 12: The chair of claim 1, wherein said output sensors further comprises an electrocardiogram (EKG) sensor.  (Although Horseman does not explicitly teach an electrocardiogram sensor, by official notice EKGs are well known, and thus, it would have been obvious to include an EKG sensor along with the multiple other sensors.)


Instant Claim 13: The chair of claim 1, wherein said output sensors further comprises a body temperature sensor.  (“A method for sensing health characteristics of a user including receiving, from the temperature sensors, temperature data corresponding to a sensed body temperature of the user,” (Horseman, abstract))


Instant Claim 14: The chair of claim 1, wherein said output sensors further comprises an electrodermal activity (EDA) sensor.  (Although Horseman does not explicitly teach an electrodermal activity sensor, by official notice such sensors are well known, and thus, it would have been obvious to include an EDA sensor along with the multiple other sensors.)


Instant Claim 15: The chair of claim 1, wherein at least one of said physical input generators is a pulsed electromagnetic field (PEMF) generator  (“In some embodiments, the employee computer 130 (fig 4) may include various peripherals, such as a computer mouse (“mouse”) 408, a computer keyboard 410, a computer display (e.g., computer monitor) 412, an audio headset 414 (e.g., a Bluetooth headset including a speaker and/or a microphone), or the like.” (Horseman, paragraph 106)  Although Horseman does not explicitly teach a pulsed electromagnetic field generator, by official notice such generators are well known, and thus, it would have been obvious to include a PEMF generator with the multiple other peripherals.)


Instant Claim 16: The chair of claim 1, wherein said input physical generators further comprise a tactile transducer.  (Although Horseman does not explicitly teach a tactile transducer, by official notice such items are well known, and thus, it would have been obvious to include a tactile transducer with the multiple other peripherals.)


Instant Claim 17: The chair of claim 1, wherein said input physical generators further comprise an infrared generator.  (Although Horseman does not explicitly teach an infrared generator, by official notice such items are well known, and thus, it would have been obvious to include an infrared generator with the multiple other peripherals.)


Instant Claim 18: The chair of claim 1, wherein said input physical generators further comprise an ultrasound generator.  (Although Horseman does not explicitly teach an ultrasound generator, by official notice such items are well known, and thus, it would have been obvious to include an ultrasound generator with the multiple other peripherals.)


Instant Claim 19: The chair of claim 1, wherein said input physical generators further comprise speakers.  (“In some embodiments, the health status avatar 1703 (fig 17) may provide the information audibly (e.g., via speakers of the user computer), with the avatar being animated such that it appears the avatar is speaking to the user.” (Horseman, paragraph 314))


Instant Claim 20: The chair of claim 1, wherein said input physical generators further comprise light sources.  (The computer display of Horseman contains light sources.)


Instant Claim 21: The chair of claim 1, wherein said input physical generators further comprise transcranial direct-current generators.  (Although Horseman does not explicitly teach transcranial direct-current generators, by official notice such items are well known, and thus, it would have been obvious to include transcranial direct-current generators with the multiple other peripherals.)


Instant Claim 22: (Claim 22 is substantially identical to claim 21, and thus, is rejected under similar rationale.)



Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Horseman in view of Bogdal (US 2005/0030747 A1).

Instant Claim 23: The chair of claim 1, wherein said input physical generators further comprise aromatherapy diffusers.  (Horseman teaches the workstation in accordance with claim 1, but does not disclose aromatherapy diffusers.  However, in a related field of endeavor of providing a user with a more pleasing experience, Bogdal teaches the use of an aromatherapy diffuser for an aromatherapy lamp: “In accordance with the invention, a combination lamp and aromatherapy diffuser is provided. The lamp suitably comprises a salt crystal having a light source therewithin. On a portion of the salt crystal, a container is provided to receive the aromatic substance therein.” (Bogdal, paragraph 3))

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the high technology chair as taught by Horseman, wherein various tools are used to provide the user with a more pleasing experience; with the aromatherapy lamp as taught by Bogdal, wherein an aromatherapy diffuser is used.  “An aromatherapy lamp employs a salt crystal with a light and/or heat source therewithin. An aromatherapy substance reservoir is provided in the crystal to generate a pleasing aroma.” (Bogdal, abstract)



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yaron Cohen whose telephone number is (571)270-7995. The examiner can normally be reached Monday - Friday 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YARON COHEN/Examiner, Art Unit 2626